Glass, S.
— This is an appeal by tbe Syracuse University from an assessment of a transfer tax upon its legacy of $10,000 under tbe will of Jacob Crouse, deceased. Tbe university contends that its legacy is exempt from tbe tax because it is a corporation whose real and personal property is exempt from general taxation, and, therefore, does not come within tbe class of corporations upon whose legacies tbe Transfer Tax Law, now known as article 10 of the Tax Law, imposes a tax.
It is conceded that tbe legacy in question would be exempt for tbe reason stated except for tbe enactment of chapter 382 of tbe Laws of 1900, and tbe question on this appeal is whether or not said act of 1900 bad tbe effect to repeal tbe exemption from the transfer tax which theretofore existed in favor of charitable, benevolent and educational institutions, organized under the laws of this State so far as concerns institutions *214whose exemption from general taxation depends upon the provisions of section 4 of the Tax Law.
The tax laws of this State, by chapter 908 of the Laws of 1896, were consolidated into one law known as the Tax Law, constituting chapter 34 of the General Laws of the State, divided into twelve articles, with sections numbered consecutively throughout the act.
The tenth article, composed of sections 220-242, inclusive, was a revision of all the statutes relating to the tax upon transfers.
The first section of article 10, numbered 220, provides as follows:
“ A tax shall be and is hereby imposed upon the transfer of •■any property, real or personal, of the value of five hundred dollars or over ... to persons or corporations not exempt by law from taxation on real or personal property ” in certain cases, including transfers by will and by intestate laws.
Section 4' of the Tax Law provides as follows:
“ § 4. Exemptions from taxation.
“ The following property shall be exempt from taxation:
“ 3. Property of a municipal corporation of the State held for public use, except the portion of such property not within the corporation. . . .
“ Y. The real property of a corporation or association organized exclusively for the moral or mental improvement of men or women, or for religious, Bible, tract, charitable, benevolent, missionary, hospital, infirmary, educational, scientific, literary, library, patriotic, historical or cemetery purposes, or for tie enforcement of laws relating to children or animals, or for two or more of such purposes, and used exclusively for carrying out thereupon one or more of such purposes, and the personal property of any such corporation or association shall be exempt from taxation.”
*215Ten other subdivisions follow, descriptive of property exempt from taxation, not necessary to> be detailed here.
It is plain, therefore, that the legacy to the university would be exempt from the transfer tax if only sections 220 and 4 of the Tax Law were to be considered, because the university being an educational institution is exempt from taxation on its real and personal property, and the transfer tax is not imposed upon any corporation whose l’eal or personal property is exempt from general taxation.
The Legislature of 1900, however, by section 2 chapter 382 of its laws, enacted as follows:
“ § 2. Article ten of such chapter (L. 1896, chap. 908) is hereby amended by adding a section to be section two hundred and forty-three, to read as follows:
“ § 243. Exemptions in article one not applicable. The exemptions enumerated in section four of the tax law, of which this article is a part, shall not be construed as being applicable in -any manner to the provisions of article ten hereof.”
What was the purpose of the Legislature in passing this amendment ? If effect is to be given to the language employed, if only ordinary meanings are to be attributed to the words used by the law-making power, it seems impossible to believe that the Legislature intended anything else than to obliterate whatever application the exemption provisions of section 4 then had to the provisions of the Transfer Tax Law.
It is true that in one sense the exemptions enumerated in section 4 had no application, and never were intended to have application, to the provisions of the Transfer Tax Law; for the tax from which there is exemption under section 4 is a tax upon property itself, while the tax imposed by the Transfer Tax Law is a tax upon the transfer of property.
Eut was it in this sense that the Legislature used the term “ applicable ” in the amendment in question as contended by the learned counsel for the university ? Was this law passed *216merely to declare as law that ¡which, was already plain, upon the face of the statutes ?
Is it not more reasonable, more natural to conclude that the purpose of the Legislature was to make some change in the law as it then stood, to accomplish something in the way of broadening the field for the operation of the Transfer Tax Law; to bring in new subjects and new objects; of taxation?
The present laws relating to taxable transfers are a compilation and revision of fifteen years of legislation upon the subject, beginning with the Collateral Inheritance Tax Act of 1885. Its development has been to' a great extent in the form of amendments seeking to enlarge the field of taxation, and to break down the barriers which separated the exempt from the non-exempt. Judicial decisions tending to limit the scope of the law have been closely followed by new legislation abolishing the exemptions declared by the courts to exist. The constant effort seems to have been to bring more persons and more property within the operation of the law.
It is a significant circumstance to be taken into consideration in arriving at the intention of the Legislature in passing the amendment of 1900’ that shortly prior thereto the Court of Appeals had held in Matter of Thrall, 157 N. Y. 46, argued at the October term, 1898, that a legacy to a corporation whose property was exempt from general taxation by virtue of the provisions of section 4 of the Tax Law, was exempt from the transfer tax. In that case there was a legacy of $30,000 to the city of Middletown for the construction of a public library building. The surrogate of Orange county had held the legacy to be exempt from the transfer tax. The Court of Appeals sustained the ruling of the surrogate upon the ground that section 220 of the Tax Law imposes a transfer tax only upon persons or corporations not exempt from taxation upon their real or personal property, and section 4 of the Tax Law exempts from *217general taxation the properly of a municipal corporation in the State held for a public use.
That decision reversed the ruling of the Appellate Division and established beyond all controversy that the exempting provisions of section 4 did in fact apply to the provisions of article 10 in the sense that they must have been considered, as the law; then stood, in determining whether any particular person or corporation came within the class of persons or corporations upon whose legacies a transfer tax was imposed by section 220, viz., the “ non-exempt ” class.
The amendment of 1900 following so closely upon the heels of this decision was, in my judgment, prompted by it, and was intended, not to declare the law as it already existed, but to effect a change in the then law, and no less a change than to hereafter deny exemption from the transfer tax to persons and corporations whose exemptions from general taxation on their real or personal property was dependent upon the provisions of section 4 of the Tax Law, exception being made, of course, of bishops and religious corporations, expressly exempted from the transfer tax by section 221.
My attention has been called to the recent decision of Surrogate Thomas, of New York, in the- Matter of the Estate of Huntington, in which the same question was presented as is presented in this case and in which he reached the opposite conclusion.
The object of the amendment of 1900, as he concludes, was merely to make it clear that the exemptions under section 4 of the Tax Law, being exemptions of properly and not of transfers of property, have no application to the provisions of article 10, which article relates exclusively to a tax upon transfers of property and not upon the property itself. He says:
“ The Transfer Tax Act imposes a tax on transfers and creates no new -tax on the property itself. The exemptions mentioned in section 4 of the Tax Law are not on transfers, but on *218property, and they should not be construed as being applicable in any manner to the provisions of article 10 concerning the transfer tax. The new section created by the amendment so enacts, and so makes plain a subject which invites confusion. This, in my judgment, was its whole intent and purpose, and to this its meaning should be limited.”
The learned surrogate’s reasoning proceeds upon the theory that no part of the exemptions enumerated in section 4 were in fact ever applicable or intended by the Legislature to be applicable to the provisions of the Transfer Tax Law, and argues, in effect, that there being no application in fact existing, the amendment was not intended to do away with any application, but was intended for another purpose stated in his opinion. The error of his reasoning, as it appears to me, lies in the assumption that no part of the exemption provisions of section 4 was in fact applicable to the provisions of the Transfer Tax Law, for everyone must concede that, if the exempting provisions of section 4 did in fact in any manner apply to the provisions of article 10, the Legislature by the amendment in question must have meant to annul such application for the future.
Of necessity, all of the provisions of section 4 which pointed out persons or corporations whose real or personal property was exempt from general taxation were, by relation, applicable to the provisions of the Transfer Tax Law, because by section 220 of the Transfer Tax Law that tax was imposed only upon persons or corporations whose real or personal property was not exempt from taxation. The Court of Appeals had so held in the Thrall case above mentioned.
Without question there are some exemptions of property mentioned in section 4, like the exemption of deposits in savings banks, for instance, mentioned in the fourteenth subdivision of the section, which were not applicable and were never intended to be applicable to the provisions of article 10, for the reason stated by the learned! surrogate, that in the one case the tax imposed was upon the property, and in the other case, upon *219tbe transfer of property. But this cannot be said of all the provisions of the section. Other and more numerous parts designate persons and corporations whose real or personal property is exempt, and thereby necessarily must have been considered in determining whether any particular person or corporation came within the class of persons or corporations designated by section 220 as “ not exempt by law from taxation on real or personal property.” In that sense the exempting provisions of section 4 were applicable to the provisions of article 10.
To my mind the Legislature intended just what it said when it enacted that the exemptions enumerated in section 4 shall not be construed as being applicable in any manner to the provisions of article 10; it included all of the exemptions of section 4, and it was emphatic in declaring that they shall not be construed as being applicable, in any manner. They are no longer applicable, for any purpose, in connection with the Transfer Tax Law; they cannot be considered even for the purpose of ascertaining whether any particular person or corporation, whose legacy is sought to be subjected to the transfer tax, is or is not exempt from taxation on its real or personal property.
As was said by the learned surrogate of Suffolk county in Matter of Howell, 34 Misc. Rep. 40, regarding the amendment in question: “ It is doubtless true, as argued, that repeals by implication are not favored, that the taxing power is an extraordinary power, that it should not be exercised doubtfully, but only in cases where a clear right to impose tax exists. Nevertheless the act of 1900 cannot be nullified and disregarded. The Legislature must have had some purpose in mind when it was placed on the statute book, and while sections 4 and 220 are not expressly repealed, yet section 243 says, in effect, that in assessing and'fixing the transfer tax, section 4 shall be left out of consideration entirely.”
*220, Furthermore, the Legislature ef 1901 has given practical construction to the amendment in question by passing a law which amends the law relative 1» taxable transfers, by exempting therefrom legacies to Bible and tract societies-. It may be that the amendment of 1901 is but the prelude to a repeal in the near future of the whole of the 1900 amendment, and the State of New York will soon resume its accustomed attitude of liberality towards benevolent, charitable and educational institutions in respect to ali taxation; but while the statute remains in its present form it is the duty of this court to enforce it as the Legislature plainly intended it should be enforced.
It is not to be denied that the construction, adopted by this court, of the amendment in question is open to some objections ; they are not sufficient, however, in my opinion, to cast doubt upon the correctness of the conclusion reached. The amendment, if -so -construed, is contrary to the general policy of the State to- make taxation equal and to measure exemptions by a standard common to all, because if such is the proper construction, exemption from the transfer tax. although taken away from corporations exempt from general taxation under section 4 of the general law, remains to corporations, which have been accorded exemption from general taxation by special laws. The force of that objection, however, is dispelled when one recalls the piece-meal manner in which the Transfer Tax Law has been built up. It is still, doubtless, in the process and period of experiment and formation, and certainly can make no- claim to being a complete law, or even to being a commendable law in respect to form or diction.
The construction adopted; is also- open to the criticism that it necessitates the conclusion that the Legislature was willing to reverse, so far as the transfer tax is concerned, the State’s previous attitude of liberality toward worthy institutions engaged in the uplifting of mankind, and in ministering to their needs and comfort. But the Transfer Tax Law never was a *221liberal statute; almost every Legislature siuee the Collateral Inheritance Tax Law was passed bas left the law relating to taxation on inheritances or upon transfers less liberal than it found it. "Whether wisely or not, whther humanely or not, the constant tendency of the legislation of these days, in this State, regarding all kinds of taxation, is to remove exemptions and enlarge the scope of the law.
Everything considered, no doubt remains in my mind of the intention of the Legislature, when it enacted the amendment of 1900, to take away the privilege of exemption now claimed by the appellant.
An order may be entered dismissing the appeal, without costs,
Appeal dismissed, without costs.